m 106 mem Og@§gépHg-;YL-QQBML Doc #: 1 Filed: 04/09/19 Page: 1 of 5 PAGE|D #: 1

UNITED STATES DISTRICT CoURT
for the
Southem District of Ohio

ln the Matter of the Search of

)

(Bn`ej‘ly describe the property to be searched )
) Case No.
)

eis §§ @§§,ée eng 6 §?"*

or identiij the person by name and address)

Priority Mail, Tracking Nurnber, 9505 5]26 5492 9093 1193 82,
addressed to An' Marquez, 5764 Childs Ave, Cincinnati, OH 45248,
with a return address of Stephanie, 212 N 1“, La Puente, CA 91744, )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property ndem:'j§; rheperson or describe she

property to be searched and give its location):
Priority Mail, Tracking Nurnber, 9505 5126 5492 9093 1193 82, addressed to An` Marquez, 5764 Childs Ave, Cincinnati, OH 45248, with a return address of
Stephanie, 212 N 15‘, la Puente, CA 91744.
located in the Southern District of Ohio , there is now concealed (¢'dennjj) she

person or describe the property to be seizeaDZ
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title

21, United States Code, Section 84l(a)(1).

The basis fOl' the SSH.I'Cil under F€d. R. CI'iIIl. P. 41((.‘.) is (check one or more).'
§ evidence of a crime;
|X] contraband, fruits ofcrime, or other items illegally possessed;
E[ property designed for use, intended for use, or used in committing a crime;
I:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of: Title 21

Code Sectz`on Ojjt"ense Description
21 U.S.C. 841 (a) (‘l) Possession with intent to distribute a controlled substance

The application is based on these facts:

See attached affidavit of U.S. Postal Inspector Jason R. Roth

E Continued on the attached sheet.

l:l Delayed notice days (give exact ending date if more than 30 days: ,_ ) is requested
under 18 U. S. C. §m 3103a, the basis of which is set forth on the attached sheet

Apph'can! ’s signature

Jason R. Roth, U.S. Postal Inspector

Prfnred name and title

  

Sworn to before me and signed in my presence
Judge ’s signature

Date: j f § d 2
Karen L. Litkovitz

Clty and State: Cmcmnatl’ Ohlo _ United States Magistrate Judge
Pr'imed name and title

 

CaSe: 1219-mj-00261-KLL DOC #Z l Filed: 04/09/19 Page: 2 Of 5 PAGE|D #Z 2

AFFIDAVIT

I, Jason R. Roth, having been duly sworn, depose and state:

l am a United States Postal hispector, having been so employed since February 23, 2013.
I am presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United
States Postal lnspection Service (USPIS) With investigative responsibility for southwest
Ohio and northern Kentucky. Part of my investigative responsibility involves the use of
the United States Mail in the illegal transporting of narcotics and other dangerous
controlled substances and financial proceeds relating thereto

Your Affiant completed United States Postal Inspection Service Basic Training in May
2013. The training involved narcotic investigation techniques, chemical field tests and
training in the detection and identification of controlled substances being transported in
the United States Mail. ln addition to this formal training, your Afiiant has worked since
May 2013 with various federal, state and local law enforcement agencies in the
investigation of the transportation of illegal drugs and their identification

This Afiidavit is made in support of a search Warrant for the following property, namely a
parcel associated With the following United States Postal Service (USPS) Priority Mail,

Tracking Number:
a. 9505 5126 5492 9093 1193 82 (the “Parcel”)

This Affidavit is made in support of a warrant to search the Parcel for evidence of a crime
as well as contraband, fruits of a crime or other items illegally possessed in relation to the

following offense:

a. Possession with Intent to Distribute Controlled Substances, in violation of Title
21, United States Code, § 841.

Because this Affidavit is submitted in support of the application of the United States to
search the Parcel, it does not include every fact known concerning this investigation l
have set forth facts and circumstances that I have relied upon to establish probable cause
to justify the issuance of a Warrant to search the Parcel. The Parcel is currently being held

at the USPIS Cincinnati Field Office.

Your Afiiant has become aware that drug traffickers frequently use Priority Mail Express
and/or Priority Mail, services offered by the USPS, to transport narcotics and other
dangerous controlled substances As a result of investigations and successful controlled
substance prosecutions where Priority Mail Express and/or Priority Mail were used, your
Affiant has learned of certain characteristics indicative of other Priority Mail Express
and/or Priority Mail items previously identified as containing narcotics or other
dangerous controlled substances Some of these characteristics include, but are not
necessarily limited to or used on every occasion - false or non-existent return address,

CaSe: 1219-mj-00261-KLL DOC #Z l Filed: 04/09/19 Page: 3 Of 5 PAGE|D #Z 3

addressee is not known to receive mail at the listed delivery address, the package is
heavily taped, the package is mailed from a known drug source location, labeling
information contains misspellings, the label contains an illegible waiver signature,
unusual odors emanating from the package, and the listed address is located in an area of

known or suspected drug activity

On or about April 5, 2019, your Afliant identified and intercepted the Pa.rcel from the
Westwood Post Office, Cincinnati, OH.

The Parcel is further described as:
Priority Mai], Tracking Number: 9505 5126 5492 9093 1193 82

Weighing approximately 7 pounds 13 ounces in a large USPS Priority Mailbox.
Dimensions are 12”xl2”x5”. Postage paid for was $19.95.

Sender: Stephanie
212 N lSt La Puente

CA 91744

Addressce: Ari Marquez
5764 Childs Ave
Cincinnati, OH 45248

Observation and USPS tracking information of the Parcel, by your Affiant, indicated it
was mailed from the La Puente Post Office, La Puente, CA 91744.

The CLEAR database was researched by your Affiant regarding the listed return address
of the Parcel: Stephanie, 212 N 15‘, La Puente, CA 91744. CLEAR is a public record data
investigative platform available exclusively to law enforcement and other government
investigators about people and businesses The information obtained from the system
indicated there is no Stephanie associated with that address

The CLEAR database was researched by your Affiant regarding the listed addressee of
the Parcel: Ari Marquez, 5764 Chiids Ave, Cincinnati, OH 45248. The information
obtained from the system indicated there is no Ari Marquez associated with that address

On or about April 8, 2019, your Affiant arranged for Deputy Nick Poole, Hamilton
County Sheriff’s Office, to utilize a narcotics canine to check the Parcel. Deputy Poole
and his canine “Akim” are a currently certified narcotics team. The team is certified by
the Ohio Peace Officer Training Commission and the Office of the Attorney General
(Ohio). Deputy Poole reports that “Akim” passed all of his examinations and has
successfully located hidden drugs in the past and therefore your Affiant considers “Akim”
to be reliable On the same date, your Afiiant met Deputy Poole at the USPIS Cincinnati

CaSe: 1219-mj-00261-KLL DOC #Z l Filed: 04/09/19 Page: 4 Of 5 PAGE|D #Z 4

Field Office where the Parcel was placed in a separate office among several other similar
parcels and presented to narcotic canine, “Akim”, who alerted positively to the presence
or odor cfa controlled substance upon the Parcel. Attached herewith and incorporated by
reference, is a photocopy of the narcotic canine handler1 s record of examination

]0. Based upon my experience and training, this information, along With the positive alerts of
narcotic canine “Akim” is indicative of the Parcel containing narcotics or proceeds

relating thereof

ll. Based upon the information contained in this Afiidavit your Affiant believes that there is
probable cause to believe that the Parcel will contain evidence and/or contraband, fruits
of crime, or other items illegally possessed Therefore, a search warrant to open the

Parcel is requested

Further, your Affiant sayeth naught.

Jason R Roth
U.S. Postal lnspector

Subscribed and sworn to and before me this f day of April, 2019

aaaw/M

Karen L. Litkovitz'l y
United States Magistrate Judge

 

 

CaSe: 1219-mj-OOZGlTKt`lTBO'C#%…#5Of~-5 PAGE|D #Z 5

United States Postal lnspection Service
Pittsburgh Division

 

OFFICER AFFIDAV|T

|, DEPUTY N. POOLE, AM, AND HAVE BEEN. EMPLOVED BY THE HAMlLTON COUNT‘( SHER|FF‘S
OFF|CE, SlNCE 2004. AMONG OTHER DUTIES, I AM CURRENTLY THE ASS|GNED HANDLER OF
NAR_CQT|CS DETEC'_|'ION CAN|NE "AK|M'. WH|CH IS TRAINED _AND CERT|F!ED lN THE DETECTION

01= THE PRESENcE oR_ ones 01= NARcorlcs nassauan A's'FoLLows:
Marijuana, Hashish Cocaine Heroln, Methamphetamines Ecstasy
ON 0410812019. A__T THE is osrAL maps ca .-__1 11 noia 1 aesPoNoEo r'o THE us

PosrAL 1NsPE_cr10N __ ach dunham ` 1=11'-;‘1.'0 __j1= eis wHEaE *Al<ml' 010 ALERT ‘ro mo

 
 
   
 
  
    

lNDlCATE UPQN .THE F§L

 

 

BASED oN 11_11§11';
ceschan rr _
orHER oANeEa_oi-is

(Signature and

nimmer assume `
895 Cenlral Avenué,
emma 011 4521:;»11_?&11”

